DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
This Office Action is in response to the reply filed August 27, 2020 and October 15, 2020. Claims 1-21 are pending.  Claims 1-20 are under consideration in the instant office action. Claim 21 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDSs) submitted on 06/07/2019 are noted and the submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the references. A signed copy is attached herein.
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-20) in the reply filed on August 27, 2020 is acknowledged.
The traversal is on the ground(s) that it is believed that “Lip & Colour Double Care” does not give any information concerning the form of this cream. Moreover, “Lip & Colour Double Care” does not disclose any amounts for the ingredients. According, the link between Group I .
This is not found persuasive because Lip & Colour Double Care teaches the same composition containing the same ingredients as claimed therefor the composition of Lip & Colour Double Care would innately or inherently has the same form. 
The requirement is still deemed proper and is therefore made FINAL.
Additionally Applicant's election of the different species in the reply filed on August 27, 2020 is also acknowledged. The elected species are as follows:

    PNG
    media_image1.png
    402
    820
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    324
    821
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…at least one non-volatile hydrocarbon-based oil H1 chosen from plant oils and non-volatile triglycerides with a molecular weight greater than 400 Da, non-volatile non-polar hydrocarbon-based oils with a molecular weight greater than 350 Da, non-volatile ester oils with a molecular weight greater than 350 Da, and mixtures thereof;…”.  The limitation contains the word ‘and’ twice.  It is unclear whether the “plant oils” is simply one of the listed non-volatile hydrocarbon-based oil H1 (in which case “plant oils” should simply be followed by a comma).  It is unclear whether the “plant oils” is also supposed to have a molecular weight plant oils or nonvolatile triglycerides with a molecular weight greater than 400 Da, non-volatile nonpolar hydrocarbon-based oils with a molecular weight greater than 350 Da, nonvolatile ester oils with a molecular weight greater than 350 Da, and mixtures thereof;” The conjunction is “or” not “and”. Applicant is requested to clarify the claims based on the original disclosure. 
Claims 2-20 are added in the rejection for depending from the unclear claim.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable Debeaud et al. (WO 2015/097185, published on July 2, 2015, IDS reference which is Applicant’s own work) and Travkina et al. (WO 2014158599).
Note: The claims are examined on the merits only with regard to the elected species. The examiner read the elected species in the broader recitations.

Applicant Claims

Applicant claims a composition in the form of a water-in-oil emulsion.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Debeaud et al. teach a cosmetic composition of water-in-oil emulsion type comprising: - from 8% to 70% by weight of an aqueous phase comprising at least one moisturizer/humectant, - 

    PNG
    media_image3.png
    651
    758
    media_image3.png
    Greyscale

apricot kernel oil (Prunus armeniaca kernel oil), the liquid fraction of shea butter or the liquid fraction of cocoa butter,  and mixtures thereof. According to a particular embodiment of the invention, the content of first oil(s) ranges from 1% to 20% by weight relative to the weight of the composition (see page 8, lines 27-34). The composition wax selected from beeswax, synthetic beeswax, polyglycerolated beeswax, carnauba wax, candelilla wax, oxypropylenated lanolin wax, rice bran wax, ouricury wax, esparto grass wax, cork fibre wax, sugar cane wax, Japan wax, sumach wax; montan wax, orange wax, laurel wax and hydrogenated jojoba wax, silicone waxes obtained by esterification with a (poly)alkoxylated silicone, such as silicone beeswax, silicone candelilla wax or silicone carnauba wax, and mixtures thereof (see page 22, lines 34-39). Cosmetic composition of water-in-oil emulsion type comprising: - from 8% to 70% by weight, relative to the weight of the composition, of an aqueous phase comprising one or more moisturizers or humectants, - from 30% to 92% by weight relative to the weight of the composition of a lipophilic phase comprising:
 - 1 to 20 % by weight relative to the weight of the composition of at least one polar non-volatile hydrocarbon-based first oil, - at least one volatile or non-volatile, hydrocarbon-based or silicone apolar oil, the composition comprising at least one silicon oil
 - at least one solid compound whose melting point is at least 30°C, chosen from polar or apolar hydrocarbon-based compounds, waxes and pasty substances, 

 Composition according to any one of the preceding claims, characterized in that the content of solid compound ranges from 0.15% to 20% by weight relative to the weight of the composition (see claim 12, which reads on the amount of the polyglycerolated beeswax). As volatile silicone oils that may be used in the invention, mention may be made of linear or cyclic silicones with a viscosity at room temperature of less than 8 centistokes (cSt) (8 10 6 m /s), and in particular containing from 2 to 10 silicon atoms and in particular from 2 to 7 silicon atoms, these silicones optionally comprising alkyl or alkoxy groups containing from 1 to 10 carbon atoms (the examiner notes that this teachings clearly covers cyclohexasiloxane). As volatile silicone oils that may be used in the invention, mention may be made in particular of dimethicones with a viscosity of 5 and 6 cSt, octamethylcyclotetrasiloxane, decamethylcyclopentasiloxane, dodecamethylcyclohexasiloxane, heptamethylhexyltrisiloxane, heptamethyloctyltrisiloxane, hexamethyldisiloxane, octamethyltrisiloxane, decamethyltetrasiloxane and dodecamethylpentasiloxane, and mixtures thereof. Applicant’s example in the specification demonstrates the use of cyclopentasiloxane as well.
Debeaud et al. teach the pasty compound is advantageously chosen from: esters and polyester (see pages 24 and 25 line 14). Among the esters, the following are especially preferred: - esters of glycerol oligomers, especially diglycerol esters, in particular condensates of adipic acid and of glycerol, for which some of the hydroxyl groups of the glycerols have reacted with a mixture of fatty acids such as stearic acid, capric acid, stearic acid and isostearic acid, and 12-preferably such as bis-diglyceryl polyacyladipate-2 sold under the brand name Softisan 649 by the company Sasol (see page 25, lines 16-21).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Debeaud et al. do not specifically teach the incorporation of octyldodecanol and ethylcellulose in the composition. This deficiencies are cured by the teachings of Travkina et al.
Travkina et al. teach a cosmetic lip composition comprising: (1) from about 1% to about 50% by weight of a polar oil; (2) from about 0.3% to about 7% by weight of a cellulosic polymer capable of forming a gel with said polar oil; (3) from about 1% to about 10% by weight of a non-polar film- forming polymer; (4) from about 0.1% to about 0.5% by weight of polyhydroxystearic acid; (5) from about 1% to about 35% by weight pigments; wherein said cosmetic composition is capable of imparting durable shine to the lips (see claim 1). The cosmetic lip composition according to claim 1, wherein said polar oil comprises octyldodecanol (see claim 3). In one embodiment, the polar oil comprises octyldodecanol (see paragraph 0018). The cosmetic lip composition according to claim 1, wherein said cellulosic polymer comprises a cellulose ether (see claim 4). The cosmetic lip composition according to claim 4, wherein said cellulose ether is ethyl cellulose (see claim 5).  The cosmetic composition according to claim 1, wherein said cellulosic polymer comprises from about 1% to about 2.5% by weight and said non-polar oil comprises from about 5% to about 35% by weight of said composition (see claim 8). The cosmetic composition may be capable of imparting durable shine to the lips, by which is meant that the film has high gloss over a prolonged period of time (e.g., the gloss diminishes by less than 25% over a period of one hour or more). In one embodiment, the composition loses less than 10% of its gloss over a 3 hour  In another aspect of the invention, a method of manufacturing a cosmetic lip composition capable of imparting durable shine and providing a long-wearing, transfer resistant glossy film on the lips is provided. The method comprises the steps of forming a pigment pre-grind of a pigment with polyhydroxystearic acid (e.g., by mixing under shear or grinding force); forming a gel from a cellulosic polymer and a polar oil; and mixing the pigment pre-grind, the gel, a non-polar film-forming agent, and optionally additional ingredients, together under high shear to form a cosmetic lip composition. It is believed that such a method results in a lipcolor composition with higher gloss and accentuated pigment development than an otherwise comparable composition in which the pigment and polyhydroxystearic acid are not mixed in a pre-grind (see paragraph 0013). In another aspect of the invention, a method is provided for forming a long- wearing film, a comfortable film, and/or a glossy film on the lips comprising applying to the lips a composition according to the invention. Additionally, such films should exhibit oil and water transfer resistance when applied to lips. In a related method, a film is formed on the lips, which is characterized as having high durable shine. In another method, a film is formed on the lips that has a reduced propensity to bleed or feather as compared to cosmetic compositions which lake the gelling agent (paragraph 0014). In one embodiment, the gel of the invention is added to an emulsion. The emulsion may be in the form of a water-in-oil, oil-in-water, water-in-silicone, silicone-in-water, polyol-in- silicone, silicone-in-polyol emulsion, etc. (see paragraph 0033).
 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to incorporate octyldodecanol and ethylcellulose in the lip composition of Debeaud et al. because as described above Travkina et al. teach a cosmetic lip composition comprising octyldodecanol and ethylcellulose as preferred fatty alcohol and cellulose ethers respectively in a lipstick composition. One of ordinary skill in the art would have been motivated to include octyldodecanol and ethylcellulose in the lipstick composition of Debeaud et al. because Travkina et al. teach lipstick compositions containing octyldodecanol as the solubilizing fatty polar oil for the water insoluble ethylcellulose gelling agent and other ingredients resulted in cosmetic compositions, which may be used, for example, as lip gloss compositions, that combine high shine, fluidity, and smooth consistency with wear resistance and vibrant color (see paragraph 0006). Travkina et al. teach in another aspect of the invention, a method of manufacturing a cosmetic lip composition capable of imparting durable shine and providing a long-wearing, transfer resistant glossy film on the lips is provided. The method comprises the steps of forming a pigment pre-grind of a pigment with polyhydroxystearic acid (e.g., by mixing under shear or grinding force); forming a gel from a cellulosic polymer and a polar oil; and mixing the pigment pre-grind, the gel, a non-polar film-forming agent, and optionally additional ingredients, together under high shear to form a cosmetic lip composition. It is believed that such a method results in a lipcolor composition with higher gloss and accentuated pigment development than an otherwise comparable composition in which the pigment and polyhydroxystearic acid are not mixed in a pre-grind (see paragraph 0013). In another aspect of the invention, a method is provided for forming a long- wearing film, a comfortable film, and/or a glossy film on the lips comprising applying to the lips a composition according to the invention. Additionally, such films should exhibit oil and water transfer resistance when applied to lips. In a related method, a film is formed on the lips, which is characterized as having high durable shine. In another method, a film is formed on the lips that has a reduced propensity to bleed or feather as compared to cosmetic compositions which lake the gelling agent (paragraph 0014). In one embodiment, the gel of the invention is added to an emulsion. The emulsion may be in the form of a water-in-oil, oil-in-water, water-in-silicone, silicone-in-water, polyol-in- silicone, silicone-in-polyol emulsion, etc. (see paragraph 0033). Furthermore, in the case where the claimed ranges of ingredients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir.1985). Moreover, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Debeaud et al. and Travkina et al.  because both references teach lipstick composition containing similar ingredients.
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 
Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIGABU KASSA/
Primary Examiner, Art Unit 1619